Appeal by defendant from a judgment of the Supreme Court, Westchester County (Ingrassia, J.), rendered April 19,1982, convicting him of forgery in the second degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Damiani, J. P., Mangano, Gulotta and Brown, JJ., concur.